Name: 88/229/Euratom: Commission Decision of 26 February 1988 concerning the conclusion of an Agreement of participation in the International Thermonuclear Experimental Reactor (ITER) Conceptual Design Activities, by the European Atomic Energy Community, with Japan, the Union of Soviet Socialist Republics, and the United States of America, by the Commission for and on behalf of the Community
 Type: Decision
 Subject Matter: Asia and Oceania;  political geography;  international affairs;  electrical and nuclear industries;  America
 Date Published: 1988-04-21

 Avis juridique important|31988D022988/229/Euratom: Commission Decision of 26 February 1988 concerning the conclusion of an Agreement of participation in the International Thermonuclear Experimental Reactor (ITER) Conceptual Design Activities, by the European Atomic Energy Community, with Japan, the Union of Soviet Socialist Republics, and the United States of America, by the Commission for and on behalf of the Community Official Journal L 102 , 21/04/1988 P. 0031 - 0044*****COMMISSION DECISION of 26 February 1988 concerning the conclusion of an Agreement of participation in the International Thermonuclear Experimental Reactor (ITER) Conceptual Design Activities, by the European Atomic Energy Community, with Japan, the Union of Soviet Socialist Republics, and the United States of America, by the Commission for and on behalf of the Community (88/229/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101 (2) thereof, Whereas the Council, in its decision of 8 February 1988, approved the conclusion of the Agreement of participation by the European Atomic Energy Community in the International Thermonuclear Experimental Reactor (ITER) Conceptual Design Activities, with Japan, the Union of Soviet Socialist Republics, and the United States of America, HAS DECIDED AS FOLLOWS: Article 1 The Agreement of participation by the European Atomic Energy Community in the International Thermonuclear Experimental Reactor (ITER) Conceptual Design Activities, with Japan, the Union of Soviet Socialist Republics, and the United States of America shall be concluded on behalf of the Community. The text of the Agreement is appended to this Decision. Article 2 The President of the Commission is empowered to designate the person authorized to reply to the Director-General of the International Atomic Energy Agency (part B of the Agreement of participation) for the purpose of committing the European Atomic Energy Community. Done at Brussels, 26 February 1988. For the Commission Karl-Heinz NARJES Vice-PresidentT . KAZUHARA FOR THE UNION OF SOVIET SOCIALIST REPUBLICS E . VELIKHOV FOR THE UNITED STATES OF AMERICA J . DECKER B . LETTER FROM THE COMMISSION OF THE EUROPEAN COMMUNITIES 26 FEBRUARY 1988 SIR, I HAVE THE HONOUR TO REFER TO YOUR LETTER OF 2 NOVEMBER 1987, ADDRESSED TO THE HEAD OF THE DELEGATION OF THE COMMISSION OF THE EUROPEAN COMMUNITIES TO THE INTERNATIONAL ORGANIZATIONS IN VIENNA, INVITING THE EUROPEAN ATOMIC ENERGY COMMUNITY ( EURATOM ) TO PARTICIPATE IN THE INTERNATIONAL THERMONUCLEAR EXPERIMENTAL REACTOR ( ITER ) CONCEPTUAL DESIGN ACTIVITIES, IN ACCORDANCE WITH THE TERMS OF REFERENCE AND THE RECOMMENDATIONS CONTAINED IN THE RECORD OF THE SECOND ITER QUADRIPARTITE INITIATIVE COMMITTEE MEETING ( VIENNA, 18 AND 19 OCTOBER 1987 ), BOTH OF WHICH ARE ANNEXED TO YOUR LETTER, TOGETHER WITH JAPAN, THE UNION OF SOVIET SOCIALIST REPUBLICS, AND THE UNITED STATES OF AMERICA . I HAVE THE HONOUR TO INFORM YOU OF THE AGREEMENT BY EURATOM TO PARTICIPATE IN THE AFOREMENTIONED ACTIVITIES ON THE TERMS AND CONDITIONS SPECIFIED IN YOUR LETTER TOGETHER WITH ITS ANNEXES . ACCEPT, SIR, THE ASSURANCES OF MY HIGHEST CONSIDERATION . FOR THE COMMISSION MICHAEL GOPPEL HEAD OF DELEGATION